

114 HR 6180 IH: Funding Local Schools Act
U.S. House of Representatives
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6180IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2016Mrs. Love (for herself, Mr. Zeldin, and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the State of Utah to select lands that are available for disposal under the Pony
			 Express Resource Management Plan to be used for the support and benefit of
			 State institutions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Funding Local Schools Act. 2.Authorization (a)In generalThe State of Utah may select any lands owned by the United States, under the administrative jurisdiction of the Bureau of Land Management, and identified as available for disposal by land exchange in the Record of Decision for the Pony Express Resource Management Plan and Rangeland Program Summary for Utah County (January 1990), as amended by the Pony Express Plan Amendment (November 1997), in fulfillment of the land grants made in sections 6, 8, and 12 of the Act of July 16, 1894 (28 Stat. 107), without further land use planning action by the Bureau of Land Management.
 (b)ApplicationThe criteria listed in Decision 3 of the Lands Program of the resource management plan described in subsection (a) shall not apply to any land selected under subsection (a).
			